Appeal by plaintiffs from so much of an order of the Supreme Court, Queens County, dated April 5, 1967, as, on reargument, adhered to the original decision denying their motion for leave to serve an amended bill of particulars. Order reversed insofar as appealed from, on the law and the facts, with $10 costs and disbursements, and plaintiffs are granted leave to serve the proposed supplemental bill of particulars, upon condition that the plaintiff wife submit to a further physical and neurological examination by a physician of defendants’ choice at a time and place to be agreed upon by the respective attorneys for both sides or to be fixed by Special Term. The supplemental bill of particulars may be served within 20 days after entry of the order hereon. Under the circumstances disclosed by the papers presented, it is our opinion that a further medical examination will dispel any prejudice occasioned to respondents by appellants’ delay in moving for leave to serve a supplemental bill of particulars. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.